Appeal from order, Supreme Court, New York County (Saliann Scarpulla, J.), entered January 7, 2010, which granted defendant’s motion to dismiss the complaint seeking to vacate the arbitration award in defendant’s favor, unanimously dismissed, without costs, as untimely. Appeal from order, same court and Justice, entered November 19, 2010, which denied plaintiffs motion to renew and reargue the January 7, 2010 order, deemed to be an order denying a motion to reargue only, and, so considered, the appeal therefrom unanimously dismissed, without costs, as taken from a nonappealable order.
The appeal from the January 7, 2010 order was untimely (CPLR 5513 [a]). As to the November 19, 2010 order, although *535plaintiffs motion was denominated as one for renewal and reargument, it was solely for reargument and was treated as such by the motion court (see Stratakis v Ryjov, 66 AD3d 411 [2009]). Concur — Andrias, J.P., Sweeny, Moskowitz, Freedman and Manzanet-Daniels, JJ. [Prior Case History: 26 Misc 3d 1208(A), 2010 NY Slip Op 50016(U).]